Exhibit 10.34

 

IEC Electronics Corp.

 

Summary of Modifications to Compensation for Independent Directors

 

On November 21, 2012, upon recommendation of the Compensation Committee the
Board of Directors of IEC Electronics Corp. (the “Company”) approved the
following increases in the compensation payable to the Company’s non-employee
directors, to be effective on the date of the 2013 annual meeting of
stockholders: 

 

   Existing
Compensation   Modified
Compensation  Annual Cash Retainer  $24,000   $32,000  Telephone Meeting
Supplement  $1,000   $1,000  Annual Restricted Stock Grant  $20,000   $25,000 
Per Quarterly Meeting Stock Grant  $4,000   $4,000  Total  $49,000   $62,000 
Additional Committee Chair Cash Retainer  $4,000   $8,000 

 



 

 